Citation Nr: 0603141	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from July 1963 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran requested a hearing before a Member of the Board 
of Veterans' Appeals, but withdrew his request for health 
reasons.

The Board notes that the veteran filed a motion to advance 
this claim on the docket; however, as the claim is currently 
before the Board, there is not reason to rule on this motion.   


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran has a current diagnosis of diabetes mellitus, type 
II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, including as a result of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  These 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on September 
2002.  The RO provided the veteran VCAA letter notice to his 
claim for service connection in a letters dated January and 
July 2002, which informed him that he could provide evidence 
or location of such and requested that he provide any 
evidence in his possession.  Additionally, a June 2004 
statement of the case (SOC) and a July 2005 Supplemental 
Statement of the Case (SSOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The VCAA letters, 
the SOC, and the SSOC specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, the VA requested verification of the 
veteran's service in Vietnam.  The veteran submitted a 
written statement from a friend. Additionally, the VA has 
repeatedly requested verification of a current diagnosis of 
the diabetes mellitus, and in July 2002, the veteran was 
furnished with a diabetes questionnaire.  There is no 
response from the veteran of record.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In the present case, the veteran claims that he has diabetes 
mellitus.  However, the veteran did not provide any evidence 
of a current diagnosis or symptoms of diabetes mellitus, 
there is no evidence or record that diabetes mellitus was 
present inservice, or that diabetes mellitus can be 
associated with service.  Despite the RO's repeated requests 
for verification of the existence of diabetes mellitus, the 
veteran has not submitted any evidence or information to 
support his assertions.  The veteran's mere assertions, 
without any other support, do not meet the criterion of 38 
C.F.R. § 3.159(c)(4), which would trigger the duty to provide 
a VA medical examination.  Thus, even though there is not a 
VA examination of record, the VA has fulfilled its duty to 
assist.   

It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  
 
Analysis

The veteran claims that he has diabetes mellitus due to Agent 
Orange exposure.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102 
(2005).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Service in Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  
38 C.F.R. 3.307(a)(6)(iii).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed 
below.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e) (2005).  A disease that is not listed is 
not entitled to the presumption of service connection due to 
Agent Orange exposure.  See Notice, Fed. Reg. 27, 630-41 (May 
20, 2003).  

Initially, the Board notes that there is a question of 
whether the veteran served under conditions of service 
involving duty or visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See VAOPGCPREC 27-97.  However, the Board does not 
need to reach this issue because the veteran has not 
submitted any evidence of a current disability, namely, 
diabetes mellitus.
The veteran has not submitted any evidence of a diagnosis, 
symptoms, or treatment of diabetes mellitus.  The Board notes 
that the RO repeatedly attempted to assist the veteran in 
proving that he has diabetes mellitus, by requesting 
additional post-service medical evidence in a diabetes 
questionnaire and letters.  However, the veteran did not 
respond to the RO's request for information. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). ("The duty to assist 
is not always a one-way street. If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  

Since there is no evidence of diabetes mellitus, presumptive 
service connection is not warranted.  
      
Notwithstanding the foregoing presumptive provisions, service 
connection for a disability claimed as a result of Agent 
Orange exposure may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303, Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997).  

The veteran's service medical records, including the reports 
of entrance and separation examinations, did not contain a 
complaint, finding, or history of diabetes mellitus.  

As previously noted, the veteran does not offer any lay or 
medical evidence to support his claim of diabetes mellitus.  
The veteran has not responded to the RO's letters and 
questionnaires which attempted to gather relevant information 
about the veteran's condition.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). ("The duty to assist is not always a 
one-way street. If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.").  Thus, there is no evidence of a current 
diagnosis of diabetes mellitus.

The Board has considered the veteran's statements that it is 
his opinion that he has diabetes mellitus due to Agent Orange 
exposure.  However, while the veteran is competent as a lay 
person to report that on which he has personal knowledge, he 
is not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has carefully reviewed the record and has concluded 
that since there is no evidence of diabetes mellitus, a 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus, including as a 
result of Agent Orange exposure.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


